ORDER

PER CURIAM.
Defendants, lessee and guarantors, appeal from the judgment of the trial court in plaintiff lessor’s favor in a case for breach of lease and specific performance of a contract arising from the exercise of an option to purchase. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 586 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).